Petitioner Virgin Valley Water District (VVWD) seeks to
                disqualify attorney Dominic Gentile and his law firm Gordon Silver from
                representing real party in interest John Lonetti, Jr. in the underlying
                case. Gentile met and communicated with George Benesch, VVWD's
                former general counsel, prior to the time that VVWD amended its
                complaint to add Lonetti as a defendant in the underlying case. VVWD
                alleges that Benesch conveyed to Gentile confidential information relevant
                to the underlying case, while Lonetti characterizes the meeting as a
                primer for Gentile in water law.
                            In denying VVWD's motion to disqualify, the district court
                found that Benesch did not disclose confidential information to Gentile.
                At oral argument, Benesch and Gentile testified that the meeting
                pertained to general principles of water law and general information about
                VVWD, and the district court found Benesch's and Gentile's testimony
                credible. The district court also found that a reasonable probability of
                disclosure did not exist. Substantial evidence supports the district court's
                findings.   Weddell v. H20, Inc., 128 Nev. „ 271 P.3d 743, 748
                (2012). In particular, Gentile's notes of the meeting reflect a general
                discussion of water law, and the documents Benesch provided to Gentile
                were publicly available documents. Given these facts, any public suspicion
                does not outweigh the societal interests in Gentile's and Gordon Silver's
                continued participation in this case.     Cronin v. Eighth Judicial Dist.
                Court, 105 Nev. 635, 640-41, 781 P.2d 1150, 1153 (1989), disapproved of on
                other grounds by Nev. Yellow Cab Corp. v. Eighth Judicial Dist. Court, 123
                Nev. 44, 54 n.26, 152 P.3d 737, 743 n.26 (2007); see also Brown v. Eighth
                Judicial Dist. Court, 116 Nev. 1200, 1205-06, 14 P.3d 1266, 1270 (2000)



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                (plurality opinion). Accordingly, because VVWD has not demonstrated
                that our intervention by way of extraordinary writ relief is warranted, we
                            ORDER the petition DENIED.




                                        Gibbons



                Douglas




                cc:   Hon. Rob Bare, District Judge
                      Bingham Snow & Caldwell
                      Gordon Silver
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A